Name: 80/48/EEC: Council Decision of 20 December 1979 on the adjustment of capacity for the carriage of goods by road for hire or reward between Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-24

 Avis juridique important|31980D004880/48/EEC: Council Decision of 20 December 1979 on the adjustment of capacity for the carriage of goods by road for hire or reward between Member States Official Journal L 018 , 24/01/1980 P. 0021 - 0022 Greek special edition: Chapter 07 Volume 2 P. 0120 Spanish special edition: Chapter 07 Volume 2 P. 0201 Portuguese special edition Chapter 07 Volume 2 P. 0201 ****( 1 ) OJ NO C 67 , 12 . 3 . 1979 , P . 49 . ( 2 ) OPINION DELIVERED ON 21 AND 22 FEBRUARY 1979 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 1 ) OJ NO 70 , 6 . 8 . 1962 , P . 2005/62 . ( 2 ) OJ NO L 54 , 25 . 2 . 1978 , P . 18 . ( 3 ) OJ NO 88 , 24 . 5 . 1965 , P . 1469/65 . ( 4 ) OJ NO L 181 , 4 . 7 . 1973 , P . 20 . COUNCIL DECISION OF 20 DECEMBER 1979 ON THE ADJUSTMENT OF CAPACITY FOR THE CARRIAGE OF GOODS BY ROAD FOR HIRE OR REWARD BETWEEN MEMBER STATES ( 80/48/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 75 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS THE CARRIAGE OF GOODS BY ROAD FOR HIRE OR REWARD BETWEEN MEMBER STATES IS , TO A GREAT EXTENT , GOVERNED BY A SYSTEM OF BILATERAL AGREEMENTS CONCLUDED BY THE MEMBER STATES CONCERNED ; WHEREAS THIS SYSTEM SHOULD BE GIVEN A FRAMEWORK OF COMMUNITY PROVISIONS ; WHEREAS THE MEMBER STATES MUST DETERMINE THE BILATERAL QUOTAS ON THE BASIS OF CERTAIN SPECIFICALLY STATED CRITERIA ; WHEREAS , HOWEVER , EACH MEMBER STATE SHOULD BE GIVEN THE POSSIBILITY OF TAKING ACCOUNT OF OTHER CRITERIA AND IN PARTICULAR OF THE EXTENT TO WHICH TRANSPORT INFRASTRUCTURES ARE USED , HAS ADOPTED THIS DECISION : ARTICLE 1 THIS DECISION SHALL APPLY TO QUOTAS ESTABLISHED BETWEEN MEMBER STATES PURSUANT TO BILATERAL AGREEMENTS ON THE CARRIAGE OF GOODS BY ROAD , HEREINAFTER CALLED ' BILATERAL QUOTAS ' . ARTICLE 2 DURING THE SIX MONTHS FOLLOWING A REQUEST BY ONE OF THE TWO MEMBER STATES CONCERNED , THOSE STATES SHALL DETERMINE THEIR BILATERAL QUOTAS BY MUTUAL AGREEMENT , IN ACCORDANCE WITH ARTICLE 3 , ON THE UNDERSTANDING THAT , UNLESS THE PARTIES CONCERNED AGREE OTHERWISE , THE EXISTING BILATERAL QUOTAS SHALL BE MAINTAINED UNTIL THE NEGOTIATIONS HAVE BEEN CONCLUDED . ARTICLE 3 IN DETERMINING THE BILATERAL QUOTAS , MEMBER STATES SHALL TAKE ACCOUNT IN PARTICULAR OF : - TRENDS AND FORESEEABLE SHORT-TERM DEVELOPMENTS IN THE TRADE CONCERNED , - PAST TRENDS AND FORESEEABLE DEVELOPMENTS IN : - THE VOLUME OF GOODS CARRIED BY ROAD BETWEEN THE MEMBER STATES CONCERNED , - THE VOLUME OF GOODS CARRIED BETWEEN THE MEMBER STATES CONCERNED BY OTHER MODES OF TRANSPORT , INCLUDING COMBINED ROAD-RAIL TRANSPORT . ARTICLE 4 FOR THE PURPOSES OF ARTICLE 3 , THE VOLUME OF GOODS CARRIED BY ROAD BETWEEN THE MEMBER STATES CONCERNED SHALL CONSIST OF THE TOTAL TONNAGE CARRIED BETWEEN THOSE STATES AND IN TRANSIT THROUGH THEM BUT EXCLUDING LIBERALIZED CARRIAGE , IN PARTICULAR PURSUANT TO THE FIRST COUNCIL DIRECTIVE OF 23 JULY 1962 ON THE ESTABLISHMENT OF COMMON RULES FOR CERTAIN TYPES OF CARRIAGE OF GOODS BY ROAD BETWEEN MEMBER STATES ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/175/EEC ( 2 ). ARTICLE 5 BILATERAL QUOTAS SHALL BE EXPRESSED AS THE NUMBER OF TRANSPORT AUTHORIZATIONS ISSUED IN ACCORDANCE WITH COUNCIL DIRECTIVE 65/269/EEC OF 13 MAY 1965 CONCERNING THE STANDARDIZATION OF CERTAIN RULES RELATING TO AUTHORIZATIONS FOR THE CARRIAGE OF GOODS BY ROAD BETWEEN MEMBER STATES ( 3 ), AS AMENDED BY DIRECTIVE 73/169/EEC ( 4 ). ARTICLE 6 THIS DECISION SHALL APPY FROM 1 JANUARY 1980 . ARTICLE 7 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . TUNNEY